DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 10/28/2021 has been entered – Claims 1, 8, and 10 are amended, Claims 2-5, 7, and 9 are canceled, and Claims 16-18 are newly added. Claims 1, 6, 8, and 10-18 remain pending in the application.  

The rejections of Claims 1-8 and 12-14 under 35 U.S.C. 103 as being unpatentable over Diez et al. (US 2015/0102311 A1) taken with the evidence of Kessler et al. (US 2016/0181540 A1), Claims 9-11 under 35 U.S.C. 103 as being unpatentable over Diez et al. (US 2015/0102311 A1) in view of Schmid et al. (US 2017/0317288 A1), and Claim 15 under 35 U.S.C. 103 as being unpatentable over Diez et al. (US 2015/0102311 A1) in view of Ludwig (US 2014/0036168 A1) are overcome by Applicant’s amendment. However, as outlined below, new grounds of rejection have been made using the same art (Diez, Kessler, Schmid, Ludwig). 

The declaration under 37 CFR 1.132 filed 12/02/2021 is insufficient to overcome the rejection of the claims under 35 U.S.C. 103 for the reasons discussed in detail below.


Response to Arguments
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 6-9 of the response filed 10/28/2021 with respect to the rejection of the claims under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 6 & 9 of the reply that Claim 1 has been amended to recite the subject matter of Claim 9 which was previously rejected over Diez and Schmid. Applicant asserts that Diez does not teach a bismuth metal complex comprising a trifluoromethyl group. 
Examiner’s Response – As outlined in the previous rejection and the rejection below, the Examiner that Diez does not teach a bismuth metal complex comprising a trifluoromethyl group. The teaching/suggestion/motivation of the secondary reference Schmid is applied to modify the complex of Diez to include a trifluoromethyl. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP § 2145 IV.
Applicant’s Argument – Applicant argues on Pages 6-9 of the reply that the compounds containing “Lig1” of Schmid are not used (i) independently of other materials (i.e. in a layer consisting of a compound containing Lig1) nor (ii) in a hole generating layer as recited by Applicant’s amended claim. Applicant notes that Schmid’s complex is used as a p-dopant.
Examiner’s Response – The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP § 2145 III. As outlined in greater detail in the previous rejection and below, Diez 3 but Diez does not teach a bismuth complex including at least one trifluoromethyl as required by the instant claim. However, in the analogous art of organic electronic components, Schmid teaches deposition of a bismuth metal complex with fluorinated benzoic acid derivative ligands having substituents R1 selected from the group comprising branched or unbranched, fluorinated aliphatic hydrocarbons with 1 to 10 C atoms (see [0017]) exemplified by Schmid Lig1 (see [0077]) which contains at least one trifluoromethyl group. Schmid teaches that it is possible to achieve a distinct improvement in the thermal stability of the entire complex by incorporating at least substituent of the form R1 (see [0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the electronic device of Diez with by modifying Bi(pFBz)3 in the hole generation layer with to include least one Schmid Lig1 for the benefit of increased thermal stability (see [0033]). An ordinarily skilled artisan would expect the benefit of improved thermal stability to benefit the device of Diez regardless of the location/function/construction of the layer in the OLED. 

Applicant’s arguments on Pages 2-4 of the response dated 12/02/2021 with respect to the alleged patentability of the instant claims due to unexpected results displayed in the Declaration Under 37 CFR § 1.132 filed 12/02/2021 have been fully considered, but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 3 of the reply that the Schmid does not teach compounds containing Lig1 are used independently of other material (i.e. a layer consisting of a compound containing Lig1). 
Examiner’s Response – This argument is not found persuasive for the reasons discussed in greater detail above. 
Applicant’s Argument – Applicant argues on Page 3 of the reply that the data provided in the declaration overcomes any prima facie case of obviousness over the cited prior art because the results display an inventive device that outperforms the comparative devices of Diez to a surprising and unexpected extent with regard to operational voltage, quantum efficiency, and current efficiency (see Table A). 
Examiner’s Response – As outlined in previous Office Actions, Applicants have the burden of explaining the proffered data as evidence of non-obviousness. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support. Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP § 716.02. Therefore, the arguments with respect to unexpected results are not found persuasive for at least the following reasons. First, Applicant states that “the inventive device exhibited a lower operational voltage and higher efficiency, namely a higher quantum efficiency as well as a current efficiency than the device of Diez” but the Applicant does not comment on the statistical and practical significance of the changes. The Examiner notes that there appears to be a maximum of a 9% change in driving voltage and current efficiency and a 12% change in efficiency – the statistical significance of which are unclear. Second, the proffered data does not appear to be commensurate in scope with the claims as currently presented nor does it provide a comparison to the closest prior art. Note that the independent claim is generic to an electronic device 
Examiner’s Response – Although it is not explicitly cited in the arguments, the Examiner notes for purposes of compact prosecution that Fig. A is illegible. Specifically, the label on the y-axis and the legend are indecipherable. See the image below. Accordingly, the Examiner cannot make a substantive assessment of Applicant’s claim in the declaration that “Fig. A clearly shows the surprising effect of the inventive device.” However, given the information that can be ascertained from the other portions of the declaration such as the relevant device structures, it 


    PNG
    media_image1.png
    388
    603
    media_image1.png
    Greyscale












Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, the terms “elevated” and “reduced” are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that such terms are relative. Therefore, without some reference point, it is impossible to ascertain the meaning of the terms at issue and the scope of the instant claim. 
For purposes of examination herein, the reference point is assumed to be ambient temperature and/or pressure conditions in a laboratory or manufacturing setting. That is to say, a temperature elevated relative to ambient temperature or a pressure reduced relative to ambient temperature will be assumed to meet the claim limitation. 






Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1, 6, 8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Diez et al. (US 2015/0102311 A1), as evidenced by Kessler et al. (US 2016/0181540 A1), in view of Schmid et al. (US 2017/0317288 A1).
Regarding Claim 1, Diez teaches an electronic device (see [0158] & Figure 1) wherein the electronic device is an organic electroluminescent device ("organic light emitting diode 100" – see [0158]). Diez also teaches said electronic device (100) comprising, between a first electrode (106) and a second electrode (108), a charge generating layer structure (114) (see 
Diez teaches a specific embodiment of said charge generating layer structure (114) wherein said first-electron conducting charge generating layer (306) is a neat layer consisting of HAT-CN (see [0355], [0360]-[0361]). Diez does not explicitly teach an embodiment of said charge generating layer 306 wherein the layer consists of a bismuth carboxylate complex. However, Diez suggests that said first electron-conducting charge generating layer may be composed of a single substance (see [0348]) such as those listed at the end of [0348] including the bismuth carboxylate complex “Bi(III)pFBz” (bismuth(III) pentafluorobenzoate – see [0186]), hereinafter Bi(pFBz)3. The structure of Bi(pFBz)3, as evidenced by Kessler (see Kessler [0108]), is reproduced below. 
Diez Bi(pFBz)3:   
    PNG
    media_image2.png
    322
    327
    media_image2.png
    Greyscale


	Therefore, given the teachings of Diez, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute Bi(pFBz)3 for the HAT-CN in the first electron-conducting charge generating layer because Diez teaches that Bi(pFBz)3 may be suitably be selected for use in said layer. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified first electron-conducting charge generating layer would remain useful in the charge generating layer structure of the device of Diez and would possess the benefits taught by Diez such as good efficiency and long lifetimes (see [0007]). See 3 from the list of suitable materials for the first electron-conducting charge generating layer (306) in [0348] would have been a choice from a finite number of identified, predictable solutions of a compound for use in said charge generating layer which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E). 
The structure as Bi(pFBz)3 of Diez differs from the bismuth complexes of the instant claim in that it does not include at least one trifluoromethyl group. However, in the analogous art of organic electronic components, Schmid teaches deposition of a bismuth metal complex with fluorinated benzoic acid derivative ligands, similar to the structure Bi(pFBz)3 of Diez, via gas-phase deposition. More specifically, Schmid teaches a complex of bismuth (see [0031]) and ligands of the following formula (see [0016]) displayed below (left) wherein the substituents R1 are selected from the group comprising branched or unbranched, fluorinated aliphatic hydrocarbons with 1 to 10 C atoms (see [0017]). An exemplary ligand according to the general ligand structure (left) is displayed below (right) and will be referred to herein as Schmid Lig1 (see [0077]). Schmid Lig1 contains at least one trifluoromethyl group (two –CF3 groups) as required by the instant claim.

          General Ligand Structure: 
    PNG
    media_image3.png
    148
    143
    media_image3.png
    Greyscale
    Schmid Lig1: 
    PNG
    media_image4.png
    138
    178
    media_image4.png
    Greyscale


Schmid teaches that it is possible to achieve a distinct improvement in the thermal stability of the entire complex by incorporating at least substituent of the form R1 (see [0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the electronic device of Diez with by modifying Bi(pFBz)3 in the hole Schmid Lig1 for the benefit of increased thermal stability (see [0033]). 
The above modification would yield a compound, referred to herein as Bi-DS, which is a compound according to Formula (I) of the instant claim as follows: 

Instant: 
    PNG
    media_image5.png
    146
    162
    media_image5.png
    Greyscale
          

at least of R1, R2, and R3 are independently a group comprising 8 carbon atoms substituted with 6 halogen atoms in the form of two trifluoromethyl (–CF3) substituents (see the di-substituted phenyl group of Schmid Lig 1)
the rest of the groups R1, R2, and R3 are independently a phenyl group comprising 6 carbon atoms substituted with 5 halogen atoms (see –C6F5 moieties of Bi(pFBz)3)

	Diez (in view of Schmid) appears silent with respect to the property wherein the first electron-conducting charge generating layer is a hole-generating layer. However, the location of the layers within an electronic device (specifically on OLED) is the same. Indeed, the layer 306 of Diez is disposed on the cathode side of the charge-generating layer and next to a second hole transport layer (210) (see [0342] & Figure 3). Likewise, the hole generating layer (135) of the instant claim is described in the instant specification as being formed on the cathode side of a charge generating layer next to a second hole transport layer (141) (see [00119] & Figure 3 of the instant specification). Additionally, the layers contain the same material – a bismuth carboxylate complex according to Formula (1) wherein at least one of R1 to R3 comprises at least one trifluoromethyl group. Therefore, since the layer 306 is chemically equivalent to the hole-generating layer of the instant application and is in the same location within an OLED, the 

Regarding Claim 6, Diez in view of Schmid teaches the electronic device according to Claim 1 above wherein the Bi-DS bismuth carboxylate complex comprises at least one carboxylate comprising at least one aromatic ring (see –C6F5 moieties of Bi(pFBz)3 & phenyl group in Schmid Lig 1).

Regarding Claims 8 and 11, Diez in view of Schmid teaches the electronic device according to Claim 1 above. The prior art combination does not explicitly teach a compound wherein at least two of R1 to R3 are the same or a compound according to the chemical formula of Claim 11. However, Schmid teaches a specific embodiment of a bismuth complex containing ligands Lig 1 according to the following formula (see [0155]) displayed below (right) for comparison to the formula of Claim 11 and referred to herein as Schmid A. Note that each group corresponding to R1, R2, and R3 are the same in Schmid A.

 Instant: 
    PNG
    media_image6.png
    262
    259
    media_image6.png
    Greyscale
    Schmid A: 
    PNG
    media_image7.png
    154
    216
    media_image7.png
    Greyscale
    

Schmid A) disclosed by Schmid for the benefit of increased thermal stability (see [0156]) and increased commercial feasibility (see [0157]). 

Regarding Claim 10, Diez in view of Schmid teaches the electronic device according to Claim 1 above wherein the Bi-DS bismuth carboxylate complex comprises at least one group R1 to R3 that is a phenyl group substituted with two trifluoromethyl groups (see the di-substituted phenyl group of Schmid Lig 1).

Regarding Claim 12, Diez in view of Schmid teaches the electronic device according to Claim 1. Diez teaches a device further comprising a hole transport layer (210), the hole transport layer (210) being in direct contact with first electron-conducting charge generating layer (306) (i.e. the hole generating layer) consisting of the bismuth carboxylate complex (see [0342] and Figure 3).

Regarding Claim 13, Diez in view of Schmid teaches the device according to Claim 1 above. Likewise, Diez teaches a method for preparing said device according to Claim 1 (see [0073] and [0115]) wherein the first electron-conducting charge generating layer (306) (i.e. the hole generating layer) is vapor-deposited onto another layer (either the second electron-conducting charge generation layer (302) or the interlayer (304)) which can be considered a evaporation source (see [0376]), and (ii) deposition of vapor. 
Diez also does not explicitly teach (i) evaporating a bismuth carboxylate complex to form a vapor. However, Diez teaches that this method is preferable for the generic first electron-conducting charge generation layer of the inventive OLED. Note also that Schmid suggests the bismuth carboxylate complex Bi-DS may be evaporated and deposited (see [0032]). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to perform the vapor-deposition method with the bismuth carboxylate complex for the hole generating layer. 

Regarding Claims 14 and 17, Diez in view of Schmid teaches the method according to Claim 13 above wherein the solid support is the second electron-conducting charge generating layer which Diez teaches is also produced via vapor-deposition (see [0375]). 

Regarding Claim 16, Diez in view of Schmid teaches the method according to Claim 13 above. Diez appears silent with respect to the specific method of vapor deposition such as the apparatus used and the conditions at which the evaporation takes place. However, Schmid teaches a method of deposition from point sources wherein a material to be deposited is evaporated in a crucible under vacuum conditions (see [0012]). Schmid also suggests that the bismuth carboxylate complex Bi-DS has sufficient thermal stability to be evaporated and deposited by means of a source (see [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the vapor deposition in the method of Diez and Schmid using a point source as suggested by 
Note that the vacuum conditions used in the above vapor deposition are necessarily a pressure that is reduced relative to ambient laboratory/manufacturing conditions (or any condition for that matter).    

Regarding Claim 18, Diez in view of Schmid teaches the electronic device according to Claim 1 above. Said device (an OLED) is considered a lighting panel as recited by the instant claim since the structure of the device may be considered a panel (see Diez Fig. 1) and since it necessarily emits light.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Diez et al. (US 2015/0102311 A1) in view of Schmid et al. (US 2017/0317288 A1), as applied to Claim 1 above, and further in view of Ludwig (US 2014/0036168 A1).
Regarding Claim 15, Diez in view of Schmid teaches the organic electroluminescent device according to Claim 1 above. The OLED of Diez displayed in Figure 2 comprising the charge generation layer (114) with a bismuth carboxylate complex in the first electron-conducting charge generation layer (306) contains two stacked organic electroluminescent layers (112 & 116) but Diez suggests that embodiments with three stacked layers are also envisioned (see [0318]). Diez also suggests that the substrate, electrodes, and other necessary layers of the inventive OLED may be made transparent (see [0158], [0162], [0165], [0334]). However, Diez appears silent with respect to the application of the inventive devices. 
In the analogous art of OLED displays, Ludwig teaches that color OLED displays are of particular interest since OLEDs may be fabricated on a variety of surfaces which allows the manufacturer to leverage some such surface materials to produce OLEDs that are bent, printed 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the display device of Ludwig with the inventive stacked OLED of Diez in view of Schmid (according to Claim 1 above), selecting a three-layer structure with transparent components since Diez teaches that such a configuration is suitable and Ludwig teaches that it is preferable for a display device. One of ordinary skill in the art would have reasonably expected inventive bismuth carboxylate-containing OLEDs of Diez in view of Schmid and the OLED displays of Ludwig to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789